Case 5:20-cv-00231-EEF-MLH Document 15 Filed 09/17/20 Page 1 of 2 PageID #: 70




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

REGINALD JEROME DAVIS                              CIVIL ACTION NO. 20-cv-231

VERSUS                                             JUDGE ELIZABETH E. FOOTE

FAUSTINO VARELA ET AL                              MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

       Reginald Jerome Davis filed this personal injury suit in state court against three

defendants. Cardinal Transport, Inc. removed the case based on diversity jurisdiction. Its

notice of removal alleges that Plaintiff is a citizen of Louisiana, Cardinal is a citizen of

Illinois, and Defendant Faustino Varela is a citizen of California. The citizenship of

defendant Acord Insurance Company was not alleged with specificity, and the court has

issued an order (Doc. 7) that requires additional information about Acord.

       Bridgefield Casualty Insurance Company has now filed a Motion for Leave to

Intervene (Doc. 12).     Bridgefield alleges that it is entitled to intervene and seek

reimbursement of workers’ compensation benefits that it has paid in connection with

Davis’ injuries.

       A complaint in intervention that seeks to assert a workers’ compensation

subrogation claim requires diversity between the intervenor (who is aligned as a plaintiff)

and the defendants. Dushane v. Gallagher Kaiser Corp., 2005 WL 1959151 (W.D. La.

2005). Accordingly, it is important to know Bridgefield’s citizenship before deciding

whether it should be allowed to intervene. If Bridgefield shares citizenship with any of the
Case 5:20-cv-00231-EEF-MLH Document 15 Filed 09/17/20 Page 2 of 2 PageID #: 71




defendants, it could destroy jurisdiction and require dismissal for lack of subject matter

jurisdiction.

        Bridgefield’s proposed complaint in intervention states that it is a domestic

insurance corporation authorized to do business in Louisiana, but it does not appear to

allege its citizenship in accordance with applicable law. A corporation is deemed to be a

citizen of (1) the state in which it was incorporated and (2) the state where it has its principal

place of business. 28 U.S.C. § 1332(c)(1). To establish diversity jurisdiction, a complaint

must set forth “with specificity” a corporate party’s state of incorporation and its principal

place of business. “Where the plaintiff fails to state the place of incorporation or the

principal place of business of a corporate party, the pleadings are inadequate to establish

diversity.” Joiner v. Diamond M Drilling Co., 677 F.2d 1035, 1039 (5th Cir. 1982). The

Fifth Circuit requires strict adherence to these straightforward rules. Howery v. Allstate

Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001).

        The court cannot determine from Bridgefield’s current motion whether granting

leave for it to intervene might destroy subject matter jurisdiction.               Accordingly,

Bridgefield’s Motion for Leave to Intervene (Doc. 12) is denied without prejudice.

Bridgefield will be allowed until September 30, 2020 to submit a new motion that sets

forth appropriate facts regarding its citizenship.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 17th day of September,

2020.




                                          Page 2 of 2
